Order entered November 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01122-CV

                           IN THE INTEREST OF M.D., A CHILD

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 86664

                                            ORDER
       Before the Court is appellant’s November 15, 2019 second motion for an extension of

time to file her brief on the merits. We GRANT appellant’s motion and ORDER the brief

tendered to this Court by appellant on November 18, 2019 filed as of the date of this order.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE